—Judgment, Supreme Court, Bronx County (Richard Price, J.), rendered December 11, 1997, convicting defendant, on his plea of guilty, of vehicular manslaughter in the second degree, vehicular assault in the second degree (2 counts), and operating a motor vehicle while under the influence of alcohol, and sentencing him to four concurrent terms of 6 months imprisonment and 4V2 years probation, unanimously affirmed.
Defendant’s valid waiver of his right to appeal forecloses appellate review of his excessive sentence claim (People v Hidalgo, 91 NY2d 733). In any event, we perceive no abuse of sentencing discretion. Concur — Williams, J. P., Rubin, Saxe and Friedman, JJ.